DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/12/2022 has been entered.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 and 17-38 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 1, 29, and 32-33 recite the device is configured “to reside within the subcutaneous tissues”. It is unclear how the device would reside “within” the tissues (e.g. inside the cells of the subcutaneous tissue). By contrast, the specification merely recites the device being implanted between the skin and abdominal muscle (Paragraph 8) or bonding to human tissue (Paragraph 36).

Claims 1, 5, 29-33 and 37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  See MPEP § 2172.01.  The omitted structural cooperative relationships are: between the bowel connector and the rest of the device (i.e. the outer shell and inner container), and between the inner container and outer shell (it is unclear how the entry achieves its function of receiving contents from the bowel or how the exit allows contents to leave the inner container through the outer shell e.g. without leaking of bowel contents, as no connection between the inner container and outer shell is recited, merely their relative positions).

Claims 1, 2, 5, and 9 recite the term “exit” absent any other defining structure (e.g. first exit). The specification does not define the term (the specification recites various forms of exits such as an exit aperture, a gas exit in conjunction with a tunnel). As such, the term is indefinite as at most, the specification merely provides example structures of what might be considered an exit and does not actually define the term.

Claims 1, 5, and 8 recite the term “entry” absent any other defining structure (e.g. first entry). The specification does not define the term (the closest structure appears to be the bowel connector of the inner bag). As such, this term is indefinite as at most, the specification merely provides example structures of what might be considered an exit and does not actually define the term.

Claim limitation “coupling mechanism” in claims 8, 9, 26, and 27 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. The specification does not recite a “coupling mechanism”. Further, while Paragraph 31 of the specification does indicate some form of connection regarding the inner bag, it does not directly describe connections to the shell or outer container. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

In an effort to promote compact prosecution, these coupling mechanisms are interpreted as apertures as shown in Fig. 1.

The dependent claims are similarly rejected via their dependencies on independent claims 1, 5, 29, 30, 31, 32, 33, and 37.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 33 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).

Lines 5-6 of claim 33 positively recite the subcutaneous tissues in relation to the exit chimney. This should be corrected to --an exit chimney configured to extend from the upper member through the subcutaneous tissues--.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5, 7-9, 11-15, 20-21, 23, 24, 26-31, 33-34 and 37-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hanuka et al. (US 2012/0136324 A1), hereinafter Hanuka.

Regarding claim 1, Hanuka discloses an ostomy pouching device (Figs. 1 and 2A-2C; Abstract) comprising:
	an outer shell (Figs. 2A and 2B, element 1) made from implant stable material (Paragraph 148 recites silicone, Paragraph 30 of Applicant’s specification also recites silicone) defining an internal cavity (See Figs. 2B and 2C, e.g. R2) configured to reside under the skin (Paragraphs 109 and 159 indicates the device is internally implantable; also see Fig. 33D), said outer shell further comprising an external connector configured to connect the internal cavity to the exterior of the skin adjacent the outer shell (Fig. 2B, elements 5A; Paragraph 150; Fig. 1 also shows how the external connector would connect the shell to element 2 which connects external to the skin; Paragraph 147);
	a bowel connector configured to connect to a patient’s bowel as a stoma to the implantable ostomy device (element 25; Paragraph 147); and
	an inner container inside said outer shell (best seen in Figs. 1 and 4, elements 2 and 27; Paragraph 163 describes how the inner container is inserted within outer shell 1), said inner container comprising: an entry positioned and configured to receive contents from the bowel into the inner container through the bowel connector and an exit (see annotated Fig. 4 below) positioned and configured to allow the contents to leave the inner container through the external connector of the outer shell to the outside of the patient’s body (Paragraphs 163; Paragraphs 165 and 168 indicate how stomal cover 28 reaches outside the patient’s body, thus allowing contents to leave the inner container through the external connector to the outside of the patient’s body).

    PNG
    media_image1.png
    948
    703
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    1008
    1386
    media_image2.png
    Greyscale

Regarding claim 2, Hanuka further discloses a gas exit (Figs. 13A and 13B, element 1302; Paragraphs 125 and 195).

Regarding claim 3, Hanuka further discloses one or more inflatable securing mechanisms (Figs. 1 and 2C, element 25; Paragraph 147).

Regarding claim 4, Hanuka further discloses the inner container is a bag (annotated Fig. 4 above shows the container having an entry and exit; Paragraph 110 indicates a soft, stretchable material; thus element 27 is analogous to the bag as claimed).

Regarding claim 5, Hanuka discloses an implantable ostomy pouching device (Figs. 1 and 2A-2C; Abstract) comprising:
	a container (Figs. 2A and 2B, element 1) made from implant stable material (Paragraph 148 recites silicone, Paragraph 30 of Applicant’s specification also recites silicone) defining a cavity (See Figs. 2B and 2C, e.g. R2), the container comprising a first entry and a first exit (see annotated Fig. 2B above) 
	a bowel connector configured to connect to a patient’s bowel as a stoma to said implantable ostomy device at the first entry (element 25; Paragraph 147); 
	an exit tunnel constructed to traverse the subcutaneous tissues under the patient’s skin, said exit tunnel extending from the first exit of the container to the outside the patient’s body (Paragraphs 163; Paragraphs 165 and 168 indicate how stomal cover 28 reaches outside the patient’s body, thus allowing contents to leave the inner container through the external connector to the outside of the patient’s body);
	an inner bag (best seen in Figs. 1 and 4, elements 2 and 27; Paragraph 163 describes how the inner container is inserted within outer shell 1; annotated Fig. 4 above shows the container having an entry and exit; Paragraph 110 indicates a soft, stretchable material; thus element 27 is analogous to the bag as claimed), said inner container comprising a second entry positioned and configured to receive contents from the bowel through the stoma and into the inner bag through the bowel connector; and a second exit (see annotated Fig. 4 below) positioned and configured to allow the contents to exit the inner bag through the first exit and the exit tunnel to the outside of the patient’s body (Paragraphs 163; Paragraphs 165 and 168 indicate how stomal cover 28 reaches outside the patient’s body, thus allowing contents to leave the inner container through the external connector to the outside of the patient’s body).

Regarding claim 7, Hanuka further discloses the implant stable material is silicone (Paragraph 148).

Regarding claims 8 and 9, Hanuka further discloses first and second coupling mechanisms to connect the entries and exits of the bag to the entries and exits of the container (see apertures in Fig. 4 above; Paragraph 163 describes pressing points).

Regarding claim 11, Hanuka further discloses a gas tunnel having a gas entrance and gas exit (Fig. 6A, element 37; Paragraph 166).

Regarding claim 12, Hanuka further discloses gas within the inner bag enters the gas tunnel through the gas entrance and exits through the gas exit (Paragraph 166 describes at least one opening in the gas tunnel to connect the bag and tunnel).

Regarding claim 13, Hanuka further discloses gas within the container enters the gas tunnel through said gas entrance and exits said device through said gas exit (Paragraph 166; gas within the bag would also be within the container).

Regarding claim 14, Hanuka further discloses a valve at the gas exit adapted to release gas from within said gas tunnel (Paragraph 166 indicates gas/flatus tunnel incudes a valve)

Regarding claim 15, Hanuka further discloses an air exit aperture through which air within said container exits said container (both the central aperture 5A or through the gas tunnel 37 in Fig. 6A would allow air to exit the bag and container).

Regarding claim 20, Hanuka further discloses the exit tunnel comprising a cover (Fig. 1, element 4; Paragraph 148).

Regarding claim 21, Hanuka further discloses the container including a gas tunnel within a container wall (Fig. 6A, element 37; Paragraph 166; since bag 27 is confined within the container wall, the gas tunnel would be as well).

Regarding claim 23, Hanuka further discloses the inner bag being removable from the ostomy device through the external connector (Paragraph 163).

Regarding claim 24, Hanuka further discloses the upper member being flexible (Paragraph 110 and 148 indicate the entire device is flexible, including the upper portion).
Regarding claims 26 and 27, Hanuka further discloses first and second coupling mechanisms to connect the entries and exits of the bag to the entries and exits of the container (see apertures in Fig. 4 above; Paragraph 163 describes pressing points and screws which would allow for removable attachment).

Regarding claim 28, Hanuka further discloses the inner bag being made of a gas permeable material (Paragraph 166 indicates a plurality of openings which would make it gas permeable).

Regarding claim 29, Hanuka discloses an ostomy pouching device (Figs. 1 and 2A-2C; Abstract) comprising:
	an implantable container (Figs. 2A and 2B, element 1) constructed from material stable as an implant configured to reside within a user’s abdomen (Paragraph 148 recites silicone, Paragraph 30 of Applicant’s specification also recites silicone; Paragraphs 109 and 159 indicates the device is internally implantable; also see Fig. 33D) an upper member and a lower member (See Figs. 2B and 2C, e.g. R1, R2, and R3 defining multiple members),
	wherein said lower member further comprises a bowel connector configured to connect to a bowel of the user as a stoma to said implantable container (element 25; Paragraph 147); and
	wherein the upper member further comprises an exit tunnel configured and constructed to traverse the subcutaneous tissues under the patient skin, said exit tunnel extending from the container to the outside the patient’s body (Paragraphs 163; Paragraphs 165 and 168 indicate how stomal cover 28 reaches outside the patient’s body, thus allowing contents to leave the inner container through the external connector to the outside of the patient’s body).

Regarding claim 30, Hanuka discloses the invention of claim 5, as stated above.
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hanuka teaches the method of implanting an ostomy device comprising a container, inner bag, and bowel connector.

Regarding claim 31, Hanuka discloses the invention of claim 5, as stated above. Hanuka further discloses the inner bag being removable from the ostomy device (Paragraph 163).
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hanuka teaches the method of implanting an ostomy device comprising a container, inner bag, and bowel connector, and replacing said inner bag.

Regarding claim 33, Hanuka discloses an implantable ostomy device (Figs. 1 and 2A-2C; Abstract) comprising:
	an implantable container (Figs. 2A and 2B, element 1) made from implant stable material (Paragraph 148 recites silicone, Paragraph 30 of Applicant’s specification also recites silicone) configured to reside between the skin and abdominal muscle of a patient (Paragraphs 109 and 159 indicates the device is internally implantable; also see Fig. 33D), said implantable container comprising a skin-facing upper member (See Figs. 2B and 2C, e.g. R1) having an exit chimney extending from the upper member through the subcutaneous tissues to the exterior of the skin adjacent the implantable container (Fig. 2B, elements 5A; Paragraph 150; Fig. 1 also shows how the external connector would connect the shell to element 2 which connects external to the skin; Paragraph 147), and a muscle facing base member (See Figs. 2B and 2C, e.g. R3) having a bowel connector configured to connect to a bowel of a user as a stoma to said implantable container (element 25; Paragraph 147); and
	an inner container inside said implantable container (best seen in Figs. 1 and 4, elements 2 and 27; Paragraph 163 describes how the inner container is inserted within outer shell 1), said inner container comprising an entry aperture positioned and configured to receive contents from the bowel into the inner container through the bowel connector and an exit aperture (see annotated Fig. 4 below) positioned and configured to allow the contents to leave the inner container through the exit chimney of the implantable container to the outside of the patient’s body (Paragraphs 163; Paragraphs 165 and 168 indicate how stomal cover 28 reaches outside the patient’s body, thus allowing contents to leave the inner container through the external connector to the outside of the patient’s body).

Regarding claim 34, Hanuka further discloses the inner container being an inflatable bag within the implantable container (annotated Fig. 4 above shows the container having an entry and exit; Paragraph 110 indicates a soft, stretchable material, i.e. inflatable/expandable; thus element 27 is analogous to the bag as claimed).

Regarding claim 37, Hanuka discloses the invention of claim 29, as stated above.
Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, Hanuka teaches the method of implanting an ostomy device between the patient’s skin and abdominal muscle; and attaching a portion of a bowel of said patient to said bowel connector of the ostomy pouching device.

Regarding claim 38, Hanuka further discloses the inner container being removable from the ostomy device through the external connector (Paragraph 163).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hanuka as applied to claim 1.
Regarding claim 6, Hanuka substantially discloses the invention as claimed. Hanuka does not explicitly teach the external connector being removably attached to the outer shell.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the external connector removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

Claims 10, 17-19, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hanuka as applied to claim 5.

Regarding claim 10, Hanuka substantially discloses the invention as claimed. Hanuka does not explicitly teach having a flat base and a curved upper portion. However, it would have been an obvious matter of design choice to make the different portions of container of whatever form or shape was desired or expedient, such as to make the base flat and the upper portion curved. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, Applicant has placed no criticality on the claimed shape (Paragraphs 27 and 41 indicates other shapes may be suitable).

Regarding claim 17, Hanuka substantially discloses the invention as claimed. Hanuka does not explicitly teach the exit tunnel is removable attached to the container.
However, it would have been obvious to one having ordinary skill in the art at the time the invention was made to the external connector removable, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v. Erlicnrnan, 168 USPQ 177, 179.

Regarding claim 18, Hanuka substantially discloses the invention as claimed. Hanuka further teaches the exit tunnel extending through the cavity of the container (Fig. 1; Paragraphs 163; Paragraphs 165 and 168 indicate how stomal cover 28 reaches outside the patient’s body, thus allowing contents to leave the inner container through the external connector to the outside of the patient’s body).
As previously stated, Hanuka does not explicitly teach having a flat base and a curved upper portion. However, as previously stated, it would have been an obvious matter of design choice to make the different portions of container of whatever form or shape was desired or expedient, such as to make the base flat and the upper portion curved.
Said change in shape would not change the relationship of the exit tunnel extending through the cavity formed by the container.

Regarding claim 19, Hanuka substantially discloses the invention as claimed. Hanuka further teaches the exit tunnel extending through the cavity of the container, including the upper portion of the container (Fig. 1; Paragraphs 163; Paragraphs 165 and 168 indicate how stomal cover 28 reaches outside the patient’s body, thus allowing contents to leave the inner container through the external connector to the outside of the patient’s body).
As previously stated, Hanuka does not explicitly teach having a flat base and a curved upper portion. However, as previously stated, it would have been an obvious matter of design choice to make the different portions of container of whatever form or shape was desired or expedient, such as to make the base flat and the upper portion curved.
Said change in shape would not change the relationship of the exit tunnel extending through the cavity formed by the container, including the upper portion.

Regarding claim 22, Hanuka further discloses a gas tunnel (Fig. 6A, element 37; Paragraph 166). Hanuka does not explicitly teach a plurality of gas tunnels. 
However, it would be obvious to comprise multiple gas tunnels since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, the addition multiple gas tunnels merely allows for additional venting of gasses, without providing any new or unexpected functions. Accordingly, these limitations are not patentable over the prior art.

	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Hanuka, as applied to claim 5 above, and further in view of Forsell (US 2013/0231523 A1).

	Regarding claim 25, Hanuka substantially discloses the invention as claimed. Hanuka does not explicitly teach the bowel connector comprising surfaces capable of facilitating tissue adhesion.
	In the same field of endeavor, Forsell teaches a bowel connector (Fig. 1a, elements 61 - 63 and Fig. 2B. elements 16- and 161) comprising a biocompatible material (which would facilitate tissue adhesion; Paragraphs 22).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the device of Hanuka to comprise the biocompatible surfaces as taught by Forsell. Doing so would thus comprise surfaces capable of facilitating tissue adhesion, and would be advantageous to improve handling of the device with the intestinal portions as recognized by Forsell (Paragraph 22).

Claims 35-36  are rejected under 35 U.S.C. 103 as being unpatentable over Hanuka, as applied to claim 33.

Regarding claim 35, Hanuka substantially discloses the invention as claimed. Hanuka does not explicitly teach having the skin-facing member being dome shaped. However, it would have been an obvious matter of design choice to make the different portions of container of whatever form or shape was desired or expedient, such as to make the skin-facing member dome shaped. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, Applicant has placed no criticality on the claimed shape (Paragraphs 27 and 41 indicates other shapes may be suitable).

Regarding claim 36, Hanuka substantially discloses the invention as claimed. Hanuka does not explicitly teach having the muscle-facing base member being substantially flat. However, it would have been an obvious matter of design choice to make the different portions of container of whatever form or shape was desired or expedient, such as to make the muscle-facing member substantially. A change in form or shape is generally recognized as being within the level of ordinary skill in the art, absent any showing of unexpected results. In re Dailey et al., 149 USPQ 47.
Further, Applicant has placed no criticality on the claimed shape (Paragraphs 27 and 41 indicates other shapes may be suitable).

	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over Hanuka, and further in view of Uecker (US 3,937,224).

Regarding claim 32, Hanuka substantially discloses the invention as claimed including the device of claim 1. Hanuka further teaches the use of a plug (Figs. 19A-19E; Paragraphs 6 and 217). Hanuka does not explicitly teach having additional ostomy legs.
	In the same field of endeavor, Uecker teaches a colostomy catheter comprising a first leg and a second leg adapted to connect to a first bowel and a second bowel (Fig. 2; Abstract).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the bowel connector of Hanuka to comprise a second leg as taught by Uecker. Doing so would allow for the device to connect to two bowel portions, in the same manner as shown in Uecker.
	Further, doing so would be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, adding an additional leg to the bowel connector merely allows it to connect to another bowel section in the same manner as the first.
	Similarly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the third leg to also comprise a plug. Doing so would be obvious since it has been held that the mere duplication of the parts of an apparatus found in the prior art is not patentably significant unless a new and unexpected result is produced. See MPEP § 2144.04 (VI)(B). In the instant case, adding an additional plugs to the bowel connector merely allows for said connector legs to be plugged in the same manner as the first.
	Regarding the method step claimed, to the extent that the prior art apparatus meets the structural limitations of the apparatus as claimed, it will obviously perform the method steps as claimed. Furthermore, it has been held that where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977); MPEP 2112.01(1), as such, the combination of Hanuka, and Uecker teaches the method of reconnecting a severed bowel by providing a bowel connector having an upstream leg connected to an upstream end of a bowel, a downstream leg connected to a downstream end of a bowel, and an ostomy leg connected to an ostomy device; removing a first stopper from said downstream leg; and placing an ostomy stopper within said ostomy leg; wherein once said first stopper is removed and said ostomy stopper is placed within said ostomy leg, waste matter can travel from said upstream end of said bowel to said downstream end of a bowel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALESSANDRO R DEL PRIORE whose telephone number is (571)272-9902. The examiner can normally be reached Monday - Friday, 8:00 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas Weiss can be reached on (571) 270-1775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALESSANDRO R DEL PRIORE/Examiner, Art Unit 3781                                                                                                                                                                                                        
/NICHOLAS J. WEISS/Supervisory Patent Examiner, Art Unit 3781